DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 7, 18, 20-23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 includes the limitation(s): “… wherein the plurality of seal elements are unitary seal elements formed from the compliant, compressible or resilient material.” It is unclear how the plurality of seal elements are unitary.
The specification as filed uses the term “unitary” twice. Once with reference to a conventional single piece, o-ring style sealing element, “A typical seal element of a downhole tool is a unitary annular elastomeric element, sized to an outer diameter suitable for running the tool.” and in language identical to the claim “Each of the plurality of seal elements may be a unitary seal element formed from the compliant, compressible or resilient material.” Macmillian Dictionary defines “unitary” as relating to 

Claim 6 includes the limitation(s) “…plurality of seal elements are formed from different materials, or formed with different material characteristics.” and claim 7 includes the limitation(s): “wherein sequential seal elements in the ring structure are alternately formed from different materials and/or different material characteristics.” 
	The specification as filed states “Sequential seal elements in the ring structure may be alternately formed from different materials (e.g. HNBR and PTFE) and/or sequential seal elements in the ring structure may be alternately formed from the same class of material or compound with different material characteristics.” It is unclear what Applicant considers a different material. The specification states “different materials…or… same class of material or compound with different material characteristics.” A material from the same class but not identical to the original material would still be a different material. It is unclear how to have an identical material (same chemical structure) with different material characteristics. It is also unclear what constitutes a material characteristic and how much variation is needed for a characteristic to be considered “different”. For example, would a seal element with a Shore A hardness below 30 be considered “soft” and a seal element with a Shore A hardness above 30 be considered “hard” (everything below Shore A 30 considered to have the same characteristic of soft) or would the difference between an element with a 

The term "substantially" in claim 18 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 18 includes the limitation(s): “wherein the ring structure is a substantially solid ring structure in its expanded condition.” The ring structure is required to be made from solids. It is unclear what is meant by substantially solid. The specification as filed does not describe forming the ring structure from liquid or gas. 
The term "substantially" in claim 20 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what constitutes a substantially smooth surface. 
Claims 21-23 are rejected based on dependency from a rejected claim.
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9-10, 13-15, 17-18, 20-23, 25 is/are, as best understood, rejected under 35 U.S.C. 102(a)(2) as being anticipated by Millet (US 20070131413).

Regarding claim 1, Millet teaches:
A seal apparatus comprising: 
a seal assembly (Millet 18) comprising a plurality of seal elements (Millet comprising at least 42/44/56/54) assembled together to form a ring structure (Millet Fig. 3) around a longitudinal axis (Millet XX`); 
wherein the ring structure is operable (Millet Abstract, [0017-0022, 0082]) to be moved between an expanded condition (Millet Abstract, [0017-0022, 0082]) and a collapsed (Millet Abstract, [0017-0022, 0078, 0084]) condition by movement of the plurality of seal elements; and 
wherein the plurality of seal elements is operable to be moved between the expanded and collapsed conditions by sliding (Millet [0077]) with respect to one another along respective contact surfaces; and 
wherein each of the plurality of seal elements is each formed from (Millet [0075-0076, 0164]) a compliant, compressible or resilient material.

Regarding claim 2, Millet teaches:
The seal apparatus according to claim 1, 
(Millet [0075-0076]) a plastic, rubber, or elastomeric material,

Regarding claim 3, Millet teaches:
The seal apparatus according to claim 1, wherein the plurality of seal elements are fully formed from (Millet [0075-0076]) the compliant, compressible or resilient material.

Regarding claim 4, Millet teaches:
The seal apparatus according to claim 1, wherein the plurality of seal elements are unitary seal elements (Millet comprising at least 42/44/56/54) formed from the compliant, compressible or resilient material.

Regarding claim 6, Millet teaches:
The seal apparatus according to claim 1, wherein at least some of the plurality of seal elements are formed from different materials (Millet [0075-0076]), or formed with different material characteristics.

Regarding claim 9, Millet teaches:
The seal apparatus of claim 1, wherein the ring structure is operable (Millet Abstract, [0017-0022, 0082]) to be expanded to a seal diameter (Millet Fig. 4A), at which the plurality of elements are presented to a surface (Millet near 14/44) in use, wherein the seal diameter is an outer diameter (Millet Fig. 4A) of the ring structure.

Regarding claim 10, Millet teaches:
The seal apparatus of claim 9, wherein the surface is an inner surface (Millet near 14/44) of a tubular, tool or borehole.

Regarding claim 13, Millet teaches:
The seal apparatus according to claim 1, comprising one or more anti-extrusion (Millet 52) and/or support rings for the seal assembly.

Regarding claim 14, Millet teaches:
The seal apparatus according to claim 13, comprising one or more additional expanding and collapsing ring structures (Millet 58), which function as anti-extrusion and/or support rings for the seal assembly.

Regarding claim 15, Millet teaches:
The seal apparatus of claim 1, wherein each element comprises a first contact surface (Millet one of 48A/48B) and second contact surface (Millet other of 48A/48B) respectively in abutment with first and second adjacent elements.

Regarding claim 17, Millet teaches:
The seal apparatus of claim 1, wherein the seal elements are provided with interlocking profiles (Millet [0022-0028]) for interlocking with an adjacent seal element.

Regarding claim 18, Millet teaches:
(Millet Fig. 4A) in its expanded condition.

Regarding claim 20, Millet teaches:
A seal apparatus comprising: 
a plurality of seal elements (Millet comprising at least 42/44/56/54) assembled together to form a ring structure (Millet 18) around a longitudinal axis; 
wherein the ring structure is operable (Millet Abstract, [0017-0022, 0082]) to be moved between an expanded condition (Millet Abstract, [0017-0022, 0082]) and a collapsed condition (Millet Abstract, [0017-0022, 0082]); 
wherein in the expanded condition, the plurality of elements combine to form a solid seal ring structure (Millet Fig. 4A) having a substantially smooth surface; and 
wherein each of the plurality of seal elements is formed from (Millet [0075-0076, 0164]) a compliant, compressible or resilient material.

Regarding claim 21, Millet teaches:
The seal apparatus of claim 20, wherein the substantially smooth surface comprises a first surface portion (Millet near 14/44) configured for sealing with an external surface (Millet near 14/44) to the seal assembly.

Regarding claim 22, Millet teaches:
(Millet near 54/58) configured for sealing with an internal surface (Millet near 54/58) to the seal assembly.

Regarding claim 23, Millet teaches:
The seal apparatus of claim 22, wherein the substantially smooth surface comprises a third surface portion (Millet near 54/60), axially separated (Millet via 63) from the second surface portion, configured for sealing with an internal surface (Millet near 54/60) to the seal assembly.

Regarding claim 25, Millet teaches:
A method of sealing a bore, the method comprising: 
providing a seal assembly (Millet 18) comprising a plurality of seal elements (Millet comprising at least 42/44/56/54) assembled together to form a ring structure (Millet Fig. 3) around a longitudinal axis (Millet XX`); 
wherein each of the plurality of seal elements is formed from (Millet [0075-0076, 0164]) a compliant, compressible or resilient material; and
imparting (Millet Abstract, [0089, 0124-0131]) a force to the ring structure to move (Millet Abstract, [0017-0022, 0081-0082]) the plurality of elements by sliding with respect to one another; thereby moving (Millet Abstract, [0124-0133]) the ring structure from a collapsed condition to an expanded condition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Millet in view of Mercer (US 20140116680).

Regarding claim 8, Millet teaches:
The seal apparatus according to claim 1, but does not expressly state:
wherein at least a part of one or more of the plurality of seal elements is coated with a low friction material.
Mercer teaches
A packer with an expandable seal element, wherein at least a part of one or more of the plurality of seal elements is coated with a low friction material (Mercer [0140]).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Millet to include using a low friction material to coat engaging faces in order to protect the seal element from damage which may otherwise be caused by movement seal components as they move from the run-in to the set configuration. Mercer [0140].

Allowable Subject Matter
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ellison (US 20160222749) teaches an annular packer seal formed from a plurality of curved seal components, creating an “iris” geometry seal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808.  The examiner can normally be reached on M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674